DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evacuation mechanism configured to evacuate fluid” and “irrigation mechanism configured to transmit fluid” in claims 1 and 22. These limitations use a generic placeholder (evacuation mechanism/irrigation mechanism) coupled with functional language (configured to evacuate fluid/configured to transmit fluid) without reciting sufficient structure to perform the recited function, wherein the generic placeholder is not preceded by s structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the specification discloses that the “evacuation and irrigation elements may comprise one or more fluid paths configured to deliver fluid to or evacuate fluid from a surgical field” in paragraphs [0064] and [0073]-[0077]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al., (US 20150080876; hereinafter Worrell) in view of Allen, IV et al., (US 20130178852; hereinafter Allen).
Regarding claim 1, Worrell discloses (Figures 1A-2) a surgical instrument comprising: a handle assembly (7); a shaft (10) coupled to a distal end of the handle assembly (7); an end effector (13) coupled to a distal end of the shaft (10), the end effector (13) comprising: a first jaw (15a); a second jaw (15b), wherein the first jaw (15a) and the second jaw (15b) cooperate to capture tissue therebetween and wherein at least one of the first and second jaws (15a, 15b) is configured to transmit electrosurgical energy to coagulate the tissue ([0056]-[0057]); an evacuation mechanism (vacuum system) configured to evacuate fluid ([0052], [0075]); and an irrigation mechanism (fluid delivery system) configured to transmit fluid ([0058]-[0059]); and a clamp arm (20c) coupled to the first jaw and configured to open the first jaw about a hinge coupled to the shaft, as seen in Figure 1B ([0056]-[0057]).
Worrell fails to disclose a spring torsion system configured to close the first jaw onto the second jaw while no force is exerted on the clamp arm. However, Allen teaches (Figures 14-19) a surgical instrument including a spring torsion system configured to close a first jaw (2330/2340) onto a second jaw (2340/2330) while no force is exerted on a clamp arm (proximal neck of first jaw), ([0079]). It would have been obvious to substitute the drive system disclosed by Worrell with the spring torsion system taught by Allen because both systems perform the same function of providing a drive to open and close the jaws, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Allen, as applied to claim 1, and further in view of Miyawaki et al., (US 6193709; hereinafter Miyawaki).
Regarding claim 3-5, Worrell in view of Allen teaches the surgical instrument of claim 1, but fails to teach a rotatable mechanical bar pivotally coupled to the clamp arm on a first end and pivotally coupled to a horizontal bar of the spring torsion system on the second end opposite the first end, wherein the rotatable mechanical bar is positioned at a first angle greater than 45 degrees and less than 90 degrees from horizontal when the first jaw is closed onto the second jaw, and wherein the rotatable mechanical bar is positioned at a second angle less than 45 degrees and greater than 0 degrees from horizontal when the clamped arm is pressed and the first jaw is in an open position. However, Miyawaki teaches (Figures 14-15) a surgical instrument which includes a rotatable mechanical bar (275e) pivotally coupled to a clamp arm (proximal neck of first jaw 282) on a first end and pivotally coupled to a horizontal bar (252) of the drive system on the second end opposite the first end, wherein the edge of the rotatable mechanical bar (275e) located next to pin (273) is positioned at a first angle approximately greater than 45 degrees and less than 90 degrees from horizontal when the first jaw (282) is closed onto the second jaw (251), and wherein the edge of the rotatable mechanical bar (275e) located next to pin (273) is positioned at a second angle approximately less than 45 degrees and greater than 0 degrees from horizontal when the clamped arm (proximal neck of first jaw 282) is pressed and the first jaw (282) is in an open position (Col. 14, line 49 – Col. 15, line 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system for opening and closing the jaws taught by Worrell in view of Allen with the system for opening and closing the jaws taught by Miyawaki because both systems perform the same function of providing .
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Sandock, (US 5609573).
Regarding claim 6, Worrell discloses (Figures 1A-2) a control system of a surgical instrument, comprising: a fluid source ([0059]); a power generator ([0063]); a pump coupled to the power generator and fluidically coupled to the fluid source ([0059]); a valve ([0059]); a vacuum source coupled to the valve ([0072]: since a vacuum may be applied by the device, a vacuum source must exist to provide the vacuum); and a controller (32) coupled to the valve ([0062]), wherein the surgical instrument is fluidically coupled to the fluid source via a first fluid line (fluid path between the surgical instrument and the fluid source), wherein the surgical instrument is fluidically coupled to the pump via a second fluid line (fluid path between the surgical instrument and the pump), wherein the surgical instrument is fluidically coupled to the vacuum source via a first vacuum line (fluid path between the surgical instrument and the vacuum source), wherein the surgical instrument is fluidically coupled to the valve via a second vacuum line (fluid path between the surgical instrument and the valve), wherein the surgical instrument is electrically coupled to the generator via a first electrical line (electrical connection between the surgical instrument and the generator), and wherein the surgical instrument is electrically coupled to the controller via a second electrical line (electrical connection between the surgical instrument and the controller), ([0056]-[0063]).
Worrell further discloses a first button (20c) configured to control the generator to cause the pump to deliver a modulated drip functionality of fluid to the surgical instrument from the fluid source via the second fluid line, and simultaneously cause the controller to control the valve to 
Regarding claim 10, Worrell further discloses that a rate of drip of the fluid in the modulated drip functionality is controlled by the generator and is directly proportional to a rate of radio frequency (RF) energy delivered by the generator to the surgical instrument ([0062]-[0063], 
Regarding claim 11, Worrell further discloses that a rate of vacuum pulsing of the pulsing vacuum function is controlled by the controller and is directly proportional to a rate of radio frequency (RF) energy delivered by the generator to the surgical instrument ([0075], [0093]: the device is capable of being preprogrammed to activate the vacuum function simultaneously with the RF energy, therefore when the RF energy is not activated, so is the vacuum function, and when the RF energy is activated, so is the vacuum function).
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman, (US 20140276757) in view of Townsend, (US 20090088744).
Regarding claims 17-21, Ellman discloses (Figures 22-23) a surgical device, comprising: a handle comprising a power control member ([0061]: controller 2080), an irrigation control member ([0066]), and an evacuation control member ([0070]); an end effector (2100) comprising a first electrode (2020) and a second electrode (2030), wherein the first electrode has a first electrical polarity and the second  electrode has a second and opposing polarity ([0068]), an evacuation lumen ([0070]), and an irrigation lumen ([0066]); and an elongate member (112) connecting the handle and the end effector (2100), ([0063], [0070]), wherein each of the first electrode and the second electrode extends distally from a distal end of the elongate member (112), and wherein the first electrode and the second electrode remain in stationary positions with respect to each other (as seen in Figures 22-23). Ellman fails to disclose a boot around the end effector wherein the boot comprises an opening on a side surface of the boot, the boot comprises one or more ribs on a side surface, the boot comprises an S-wave portion on a side surface, and the boot . 
Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Shelton et al., (WO 2012044555; hereinafter Shelton).
Regarding claim 22, Worrell discloses (Figures 1A-2) an end effector (13) of a surgical device comprising: a movable first jaw (15a); a fixed second jaw (15b), wherein the first jaw and the second jaw cooperate to capture a tissue therebetween using a system for opening and closing 
Regarding claim 23, Worrell in view of Shelton further teaches (Figures 50-53) that the position of the first jaw (615) with respect to the second jaw (613) is a closed position when the closure tube (690) is in a proximal position (Shelton; [0007], [0348]).
Regarding claim 24, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) that the position of the first jaw (615) with respect to the second jaw (613) is an open position when the closure tube (690) is in a distal position (Shelton; [0007], [0348]).
Regarding claim 25, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) that the closure tube (690) is configured to translate in a longitudinal direction (Shelton; [0007], [0348]).
Regarding claim 26, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) a pivot pin (626) in mechanical communication with the first jaw (615) wherein the first jaw (615) is configured to pivot about an axis of the pivot pin (626), ([0343]).
Regarding claim 27, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) a cam (618, 624) configured to engage a portion of the closure saddle (690), ([0343]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Shelton, as applied to claim 22, and further in view of Dycus et al., (US 20030181910; hereinafter Dycus).
Regarding claim 28, Worrell in view of Shelton teaches the end effector of claim 22, but fails to teach that at least one of the first jaw and the second jaw comprises one or more insulated pins configured to separate and insulate the first jaw and the second jaw when the first jaw and the second jaw are in a closed position. However, Dycus teaches (Figure 4) a surgical instrument having an end effector in which at one of the first jaw and the second jaw (80, 82) comprises one or more insulated pins (139) configured to separate and insulate the first jaw and the second jaw (80, 82) when the first jaw and the second jaw are in a closed position ([0017]-[0018], [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell in view of Shelton such that at least one of the first jaw and 
Response to Arguments
Applicant’s arguments filed 11/19/2020 have been fully considered.
Applicant’s arguments regarding amended claim 1 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Allen, which teaches a spring torsion system configured to close the first jaw onto the second jaw while no force is exerted on the clamp arm. In combination with the surgical instrument disclosed by Worrell, the Worell/Allen combination provides the modified device with the jaws biased in the closed position.
Applicant’s arguments regarding amended claim 6 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Sandock, which teaches a surgical instrument including buttons for uninterrupted vacuum functionality uninterrupted fluid flow functionality, respectively. In combination with the two buttons disclosed by Worrell, the Worrell/Sandock combination provides the three-button configuration required by claim 6.
Applicant’s arguments regarding amended claim 17 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Ellman, which teaches a surgical instrument with stationary electrodes of opposing polarity extending from an elongate member, having 
Regarding Applicant's arguments that the Worrell/Shelton combination fails to teach amended claim 22, Examiner respectfully disagrees. Shelton teaches the saddle system for opening and closing two moveable jaws. However, the system would be feasible for opening a closing a system with just one moveable jaw as well, since the saddle would only engage moveable jaws for operation. Therefore, since only the first jaw 15a disclosed by Worrell would be moveable, while the second jaw 15b is fixed, the closure saddle of the modified device would only be in communication with the first jaw to move it between the open and closed configurations. Therefore, Examiner maintains that the present rejections under the Worrell/Shelton combination remain tenable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794